Citation Nr: 1710216	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a higher initial evaluation for follicular non-Hodgkin's lymphoma rated 100 percent prior to May 1, 2007 and rated noncompensable thereafter.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1961 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2012, prior to the certification of this appeal to the Board, the Veteran's private attorney withdrew his representation.  38 C.F.R. § 14.631(c) (2016).  The Veteran is pro se.

Following the last adjudication of the appeal in a May 2012statement of the case, VA received additional VA treatment records and service treatment/personnel records.  A waiver of review by the Agency of Original Jurisdiction (AOJ) has not been obtained.  Nevertheless, the evidence is essentially duplicative of the prior evidence and, in the case of the service records, is not relevant.  Therefore, the Board may proceed without remand for AOJ review.  See 38 C.F.R. § 20.1304 (2016). 


FINDINGS OF FACT

1.  The Veteran's follicular non-Hodgkin's lymphoma was diagnosed in December 2003 and treated with chemotherapy from May 2004 through October 2006.  The disease has been in remission since cessation of treatment.

2.  Since cessation of treatment for follicular non-Hodgkin's lymphoma, the disease has not manifested in any compensable residuals that are not already considered in the evaluation of other service-connected disabilities.  Thus, the rule against pyramiding prevents the Board from considering them in the evaluation of follicular non-Hodgkin's lymphoma.


CONCLUSION OF LAW

The criteria for a higher initial evaluation for follicular non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.16, 4.118, Diagnostic Code 7715 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

The appeal arises from a disagreement with the disability rating initially assigned after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  There is no indication that the Veteran has applied for or is in receipt of Social Security Disability Income.

The Veteran was provided VA medical examinations in October 2010 and March 2012.  The examinations, along with the medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis 

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's follicular non-Hodgkin's lymphoma is evaluated pursuant to           38 C.F.R. § 4.118, Diagnostic Code (DC) 7715.  Under DC 7715, a 100 percent rating is to be assigned when there is an active disease process or during a treatment phase.  Pursuant to the Note attached to DC 7715, the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy, or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the disability is to be rated on residuals.

As a preliminary matter, it should be explained that claim on appeal is one for an increased evaluation, rather than a determination as to whether a reduction in the rating from 100 percent to 0 percent was proper.  See 38 C.F.R. § 3.105(e).  

A February 2011 rating decision granted service connection for follicular non-Hodgkin's lymphoma and assigned a 100 percent rating effective January 10, 2005; a 0 percent rating was made effective May 1, 2007.  While typically such changes in evaluation will be subject to the provisions of section 3.105(e), where a diagnostic code requires assignment of a 100 percent evaluation for a finite period of time, as DC 7715 does in this case, followed by the requirement that the disorder thereafter be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction.  Rossiello v. Principi, 3 Vet. App. 430 (1992); VAOPGCPREC 71-91 (Nov. 7, 1991) (it was noted that section 3.105(e) applied where the change in evaluation would result in a reduction in the amount of compensation currently being paid; where there was no actual reduction the claimant was not subjected to economic hardship during the course of the appeal and the application of section 3.105(e) has no practical utility); VAOPGCPREC 29-97 (Aug. 7, 1997).  Therefore, the provisions of section 3.105(e) do not apply to the initial staged ratings assigned for the Veteran's follicular non-Hodgkin's lymphoma.)

As the follicular non-Hodgkin's lymphoma is rated at 100 percent for the period prior to May 1, 2007; the issue of entitlement to a higher rating for this period is moot.  For the reasons that follow, the Board finds that a higher initial evaluation for follicular non-Hodgkin's lymphoma is not warranted for the rating period that is from May 1, 2007.

A review of the Veteran's medical history shows that he was diagnosed with follicular non-Hodgkin's lymphoma in December 2003, and that he began chemotherapy treatment in May 2004.  The chemotherapy treatment was administered by VA doctors and consisted of six cycles of treatment with Rituxan, Mitoxantrone, and Fludarabine, followed by an additional four cycles of maintenance treatment with Rituxan.  The initial six cycles began in May 2004 and concluded in September 2004.  The maintenance treatment began in March 2005 and concluded in October 2006.  The clinical evidence establishes that since the conclusion of this treatment, the Veteran's follicular non-Hodgkin's lymphoma has been in remission and only monitored by the VA hematology clinic with periodic computerized tomography (CT) scans.  

For example, a March 2007 VA hematology clinic note indicates that CT scans for lymphoma were negative for any active disease.  In a statement in January 2008, the Chief of Oncology at the Veteran's treating VA medical facility indicated that the Veteran was treated for a lymphoma from 2004 to 2006 and has been in complete remission since.  In another VA hematology clinic note dated in March 2009, a clinician indicated that based on the recent PET and CT scans there was no evidence of recurrent disease.  In a June 2009 record, an attending physician indicated that the Veteran's follicular lymphoma was currently asymptomatic, and the last PET showed no evidence of the disease.  In June 2010, another VA clinician evaluated the Veteran and reviewed a CT report from February 2010.  This clinician indicated that there was no evidence of recurrent lymphoma.  A CT scan in June 2011 was negative for metastatic disease.  In a December 2011 VA oncology note a clinician remarked that there had not been any convincing evidence of a recurrence of the lymphoma since 2004.  

VA examinations that were conducted during the course of the appeal also revealed no evidence of recurrence.  VA examiners reviewed the claims file and evaluated the Veteran in April 2010 and in March 2012.  

The April 2010 examiner described the Veteran's history of follicular lymphoma as currently in remission.  The examiner explained that the Veteran has regular follow-up visits with oncologists at least every 6 months which includes lab work, imaging, and a physical examination which is essentially an overall assessment of the non-Hodgkin's lymphoma.  The examiner opined that the Veteran's follicular non-Hodgkin's lymphoma appeared to have been in remission since 2005.

The March 2012 VA examiner likewise noted that the Veteran was currently in complete remission based on his review of multiple oncology notes.  The examiner noted that the Veteran is followed by oncology physicians every 6 months to make sure there is no recurrence.  The examiner further opined that based on his review of the record; there are no current additional symptoms and disabilities associated with the non-Hodgkin's lymphoma.

The record reflects that since the cessation of treatment, the Veteran has experienced a limited number of residuals associated with the follicular non-Hodgkin's lymphoma.  The most prominent complication was the onset of a right atrial blood clot caused by a medi-port which was placed to ease the process of performing CT scans.  The medi-port was surgically implanted by a non-VA surgeon in April 2007.  VA doctors were alerted to a potential blood clot in October 2007, and the Veteran underwent surgery to remove the blood clot in June 2008.  The only other residuals noted in the medical record (and associated to the follicular non-Hodgkin's lymphoma by medical professionals) are symptoms of fatigue, lethargy, weakness, and lack of stamina.  See October 2010 VA examination report; January 2008 hematology clinic note.  

The Veteran has expressed contentions regarding his lymphoma.  He has provided lay accounts of his treatment and what he believes are the ongoing effects the disease has had on his life.  See, Written Statement attached to his April 2011 notice of disagreement.  In that written statement, the Veteran asserted that his treatment did not cease in October 2006, rather it continued for years with periodic CT scans to monitor the condition.  He also described the complications regarding his medi-port and subsequent right atrial blood clot.  The Veteran wrote:  

I suffer from vertigo, chronic pain throughout my body, failed medi-port, recurrent pain in abdomen, laser surgery due to bleeding in left eye, erectile dysfunction, balance problems, shortness of breath upon exertion, sinus headaches, Type II Mellitus Diabetes just recently diagnosed, inability to stand or walk for only ten to fifteen minutes, low testosterone level, and a suppressed immune system.  I additionally have suffered from C-Dif, Bell's palsy, anxiety attacks, periods of sobbing and crying.  I can no longer drive my car because of one the medicines I have to take to suppress unbearable pain.  Normal household chores are no impossible as well as outside maintenance.  My life and that of my wife's is turned upside down.

Based upon a review of this case, the Board has reached several conclusions regarding the evaluation of the Veteran's follicular non-Hodgkin's lymphoma.

First, the 100 percent rating assigned prior to May 1, 2007 will not be disturbed.  This evaluation is consistent with both DC 7715 and the evidence of record, which shows that the maintenance chemotherapy treatment concluded in October 2006.  The total rating was appropriately reduced six months after discontinuance of such treatment in accordance with regulation.  The probative evidence adequately demonstrates that the therapeutic treatment of the Veteran's follicular non-Hodgkin's lymphoma ended well before May 1, 2007, and at that point in time was in remission.  Additionally, the Board finds that treatment did not continue after October 2006.  Contrary to the Veteran's assertion, his periodic CT scans did not constitute further treatment for this disability, which was already in remission, rather their purpose was to evaluate and monitor the condition to make sure that it remained in remission.  Cf. 38 C.F.R. § 4.118, DC 7715, Note ("The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.").  
  
Second, since the cessation of treatment, there have been no compensable residuals that are not already considered in the evaluations of other service-connected disabilities.  To this end, the Board notes that the associated right atrial blood clot is service-connected, effective December 19, 2007, and the residual symptoms identified as being related to follicular non-Hodgkin's lymphoma and the clot (i.e. fatigue, lethargy, weakness, and lack of stamina) were considered in its evaluation.  See 38 C.F.R. § 4.104, DC 7011; March 2011 rating decision.  The Board further notes that the first indication of such symptoms being related to the follicular non-Hodgkin's lymphoma was in a January 2008 hematology clinic note, after the effective date for the grant of service connection for the right atrial blood clot.  Thus, the Board is prevented from considering these symptoms in the evaluation of follicular non-Hodgkin's lymphoma due to the rule against pyramiding.  38 C.F.R. § 4.14 (the evaluation of the same manifestations under different diagnostic codes is to be avoided).  

In reaching this second conclusion, the Board has considered the Veteran's lay statements about his pertaining to the presence of residuals, which he discussed with the March 2012 examiner.  While the Board is sympathetic to the Veteran's ongoing medical problems, the competent and probative evidence establishes that his claimed residuals symptoms (with the exception of those the Board has previously acknowledged and discussed) are not residuals of his service-connected follicular non-Hodgkin's lymphoma.  

The March 2012 VA examination report, which the Board find highly probative shows that the examiner determined the Veteran's complaints have other clear diagnoses and etiologies and are not obvious residuals of follicular non-Hodgkin's lymphoma.  That examiner also noted that this appeared to be the general consensus of the Veteran's treating doctors.  The examiner noted that he performed a thorough review of systems with the Veteran and reviewed his clinical records in reaching his conclusions.  While the Veteran is competent to relate readily observable symptoms, he possesses neither the medical training nor expertise to comment on their etiology because this involves a complex medical issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Board affords no probative value to the Veteran's assertion that he has myriad residuals related to his follicular non-Hodgkin's lymphoma which warrant compensable ratings.  Given the evidence, the Board finds that the only residuals the Veteran experienced were those identified in the hematology clinic notes and October 2010 VA examination report, as noted above, which have already been considered in the evaluation of his service-connected right atrial blood clot.

The preponderance of the evidence demonstrates that for the appeal period in question, the Veteran's follicular non-Hodgkin's lymphoma has not manifested with any residuals that would warrant the assignment of a separate compensable rating.  Accordingly, the non-compensable rating that is in effect from May 1, 2007, is proper.  There is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether an extraschedular rating may be provided pursuant to 38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate, then the final step requires the disability to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

The Veteran is assigned a 100 percent rating from January 10, 2005 through April 30, 2007 (for follicular non-Hodgkin's lymphoma) and from July 22, 2008 onward (for atrial fibrillation, status post removal of right atrial clot associated with follicular non-Hodgkin's lymphoma).  Thus, for these two periods where a 100 percent rating is assigned, consideration of an extraschedular rating is moot.  See Johnson, 762 F.3d at 1366 (section 3.321(b)(1) is designed to perform a gap-filling function; "it accounts for situations in which a veteran's overall disability picture establishes something less than unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.").

For the period from May 1, 2007 through July 21, 2008, the Board finds that referral for an extraschedular rating is not warranted.  The evidence of record did not show that the Veteran experienced residuals of his follicular non-Hodgkin's lymphoma during this period that were not already considered in the evaluations of his other service-connected disabilities.  See 38 C.F.R. § 4.14.  Thus, the complete disability picture is compensated under the rating schedule.  There were also no indications that the Veteran's follicular non-Hodgkin's lymphoma, which was in remission at this point, combined with any other service-connected disabilities to produce a compound/combined impact.  Accordingly, there is no doubt to be resolved; referral for extraschedular consideration is not warranted.  38 C.F.R.        § 3.321(b)(1); Yancy v. McDonald, 27 Vet. App. 484, 495-96 (2016).

Finally, the Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU has not been raised by the Veteran or the record in this instance.


ORDER

Entitlement to a higher initial evaluation for follicular non-Hodgkin's lymphoma, rated 100 percent prior to May 1, 2007 and noncompensable thereafter, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


